DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on October 7, 2022 is acknowledged.
Claims 17-28, 30-33 & 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2022.
Disposition of Claims
Claims 1-28, 30-33 & 35-37 are pending.
Claims 1 & 5-16 are rejected.
Claims 2-4 are objected to.
Claims 17-28, 30-33 & 35-37 are withdrawn.
Claims 29 & 34 are canceled.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, Claim 12 recites the limitation “wherein a length of the hub is less than 0.75x of a length of the imaging rod” on Lines 1-2. This limitation is indefinite because the range is open ended (see MPEP § 2173.05(c)(II)). For the purpose of examination, “wherein a length of the hub is less than 0.75x of a length of the imaging rod” is being interpreted as “wherein a length of the hub is between 0.0075x and 0.75x of a length of the imaging rod”.
Regarding Claim 13, Claim 13 recites the limitation “wherein a diameter of the hub is less than 5x of a diameter of the imaging rod” on Lines 1-2. This limitation is indefinite because the range is open ended (see MPEP § 2173.05(c)(II)). For the purpose of examination, “wherein a diameter of the hub is less than 5x of a diameter of the imaging rod” is being interpreted as “wherein a diameter of the hub is between 0.05x and 5x of a diameter of the imaging rod”.
Regarding Claim 14, Claim 14 recites the limitation “wherein a weight of the hub is less than 2x of a weight of the imaging rod” on Lines 1-2. This limitation is indefinite because the range is open ended (see MPEP § 2173.05(c)(II)). For the purpose of examination, “wherein a weight of the hub is less than 2x of a weight of the imaging rod” is being interpreted as “wherein a weight of the hub is between 0.002x and 2x of a weight of the imaging rod”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaichi et al. (hereinafter "Nakaichi") (U.S. 6,319,195) in view of Okada et al. (hereinafter "Okada") (U.S. 5,653,677).
Regarding Claim 1, Nakaichi discloses an endoscope (Fig. 4, an endoscope; Col. 8, Lines 8-11) for producing images of a surgery in vivo (Col. 8, Lines 35-45), the endoscope comprising:
a hub (Fig. 4, 2; Col. 8, Lines 13-15); and
an imaging rod extending from the hub (Fig. 4, 1; Col. 8, Lines 11-13), the imaging rod being configured to receive light and direct the light to an area (Fig. 4, 11 of 1 receives light and directs the light to 5; Col. 8, Lines 39-44), and the hub and the imaging rod are attached to form a hub assembly (an assembly; see Fig. 4) having a center of mass within the imaging rod (Col. 11, Lines 43-45).
Nakaichi fails to explicitly disclose wherein the imaging rod being configured to receive light and direct the light to an area adjacent to a distal end portion of the imaging rod, wherein an imaging sensor is located at the distal end portion of the imaging rod.
However, Okada teaches an endoscope (Figs. 6 & 10, an endoscope; Col. 6, Lines 50-55 & Col. 8, Lines 50-53) for producing images of a surgery in vivo (Figs. 8 & 12, Col. 7, Lines 31-35 & Col. 9, Lines 32-40), the endoscope comprising:
a hub (Figs. 6 & 10, 110 or 210; Col. 6, Lines 53-56 & Col. 8, Lines 54-57); and
an imaging rod (Figs. 6 & 10, 12 or 212; Col. 6, Lines 50-52 & Col. 8, Lines 51-53) extending from the hub (Figs. 6 & 10, 12 extends from 36 or 212 extends from 211; Col. 6, Lines 53-54 & Col. 8, Lines 53-56), the imaging rod being configured to receive light and direct the light to an area adjacent to a distal end portion of the imaging rod (Figs. 6 & 10, 12 or 212 receives light and directs the light to 21 or 214, respectively; Col. 4, Lines 50-55 & Col. 8, Lines 54-58), wherein an imaging sensor (Figs. 6 & 10, 22 or 215; Col. 4, Lines 55-60 & Col. 8, Lines 54-58) is located at the distal end portion of the imaging rod (see Figs. 6 & 10).
The advantage of the tandem optical fiber and image sensor is to provide a stereoscopic view (Okada; Col. 2, Lines 56-61).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the fiber optic endoscope as disclosed by Nakaichi, to additionally include the tandem image sensor taught by Okada, to provide a stereoscopic view (Okada; Col. 2, Lines 56-61).
Regarding Claim 5, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Nakaichi further discloses wherein the hub comprises a light supply (Fig. 4, 6; Col. 8, Lines 27-29).
Regarding Claim 6, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Nakaichi further discloses wherein the hub comprises a power supply (Fig. 4, 7; Col. 11, Lines 20-26).
Regarding Claim 7, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Okada further teaches wherein the hub comprises electronics (Fig. 6, 26; Col. 4, Line 61) configured to transmit image data wirelessly (Col. 4, Lines 61-67).
Regarding Claim 8, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Okada further teaches wherein the hub comprises electronics (Fig. 6, 26; Col. 4, Line 61) configured to transmit image data digitally (Col. 4, Lines 61-67).
Regarding Claim 9, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Okada further teaches wherein the hub comprises electronics (Fig. 6, 26; Col. 4, Line 61) configured to transmit image data digitally (Col. 4, Lines 61-67).
Regarding Claim 10, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Nakaichi further discloses wherein the hub assembly is symmetric with respect to a reference plane extending along a longitudinal axis of the hub assembly (Fig. 4 is a cross-sectional view of the assembly and is therefore symmetrical with the non-shown portion of the assembly; Col. 8, Lines 1-2).
Regarding Claim 11, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Nakaichi further discloses wherein the hub is cylindrical (Fig. 4, 19 of 2 is substantially cylindrical; Col. 10, Lines 38-42).
Regarding Claim 12, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Nakaichi further discloses wherein a length of the hub is less than 0.75x of a length of the imaging rod (2 is substantially shorter than 1; see Fig. 4).
Regarding Claim 13, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Nakaichi further discloses wherein a diameter of the hub is less than 5x of a diameter of the imaging rod (a diameter of 2 is larger than a diameter of 1; see Fig. 4).
Regarding Claim 14, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Nakaichi further discloses wherein a weight of the hub is more than a weight of the imaging rod (Col. 11, Lines 30-33).
Nakaichi, as previously modified by Okada, fails to explicitly disclose wherein the weight of the hub is less than 2x the weight of the imaging rod.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the weight of the operation portion of Nakaichi to be greater than 1x to 2x the weight of the insertion portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the hub would not operate differently with the claimed weight. Further, Applicant places no criticality on the range claimed, indicating that a weight of the hub “may” be less than 2x of a weight of the imaging rod (see Para. [0090] of Applicant’s specification).
Regarding Claim 15, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 1. Nakaichi further discloses wherein the hub comprises:
electronics including an electronic circuit (Fig. 4, 18; Col. 11, Lines 23-26), a light supply (Fig. 4, 6; Col. 8, Lines 27-29) and an optical coupler (an interface between 6 & 12, see Fig. 4);
wherein the light supply is connected to the electronic circuit (Col. 11, Lines 20-27), and the light supply is configured to generate illumination in vivo (Col. 8, Lines 27-52); 
wherein the optical coupler is configured to communicate light from the light supply to a fiber optic (Fig. 4, the interface couples 6 to 12; Col. 8, Lines 47-51), and the fiber optic is configured to transmit light from the hub to a distal end portion of the imaging rod (Col. 8, Lines 45-50); 
an enclosure (an operation portion casing; see Fig. 4) configured to enclose the electronic circuit, the light supply and the optical coupler (see Fig. 4); and 
a hub coupler (Fig. 4, 3; Col. 9, Lines 32-33) connecting the imaging rod to the enclosure (Col. 9, Lines 32-40).
Okada further teaches wherein the hub comprises:
an electronic circuit (Figs. 6 & 10, 26 or 219; Col. 4, Line 61 & Col. 8, Lines 58-59); and
wherein the electronic circuit is configured to transmit image data from the imaging sensor (Col. 4, Lines 61-67 & Col. 8, Lines 58-67).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaichi et al. (hereinafter "Nakaichi") (U.S. 6,319,195) in view of Okada et al. (hereinafter "Okada") (U.S. 5,653,677) as applied to Claim 15 above, and further in view of McGinley et al. (hereinafter "McGinley") (US 2009/0294150).
Regarding Claim 16, Nakaichi, as previously modified by Okada, discloses the endoscope of Claim 15. Nakaichi further discloses a power supply (Fig. 4, 7; Col. 11, Lines 20-26) wherein the power source is rechargeable (Fig. 4, 7 are rechargeable batteries; Col. 11, Lines 25-27).
Nakaichi, as previously modified by Okada, fails to explicitly disclose a cable assembly including a first cable, a second cable, a connector and a button yoke having one or more controls; and wherein the first cable is coupled to a proximal end portion of the hub assembly, the button yoke interconnects the first and second cables, the second cable interconnects the button yoke and the connector, and the connector has a terminal configured to interface with an external device.
However, McGinley teaches a cable assembly (Fig. 1, C; [0042]) for recharging batteries ([0017]) comprising:
a first cable (Fig. 1, 31; [0044]), a second cable (Fig. 1, 80; [0053]), a connector (Fig. 1, 34; [0043]) and a button yoke (Fig. 1, 20; [0042]) having one or more controls (Fig. 1, 52; [0045]); and
wherein the first cable is coupled to a portion of an electronic device (Fig. 1, 100 of 31 is coupled to an electronic device (not shown); [0058]), the button yoke interconnects the first and second cables (20 interconnects 31 and 80; [0059]), the second cable interconnects the button yoke and the connector ([0059]), and the connector has a terminal (Fig. 1, 32; [0043]) configured to interface with an external device (Fig. 1, 31 interfaces with a power outlet (not shown); [0043]).
The advantage of the charger is to charging rechargeable batteries (McGinley; [0017]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope as disclosed by Nakaichi, as previously modified by Okada, to include the charger taught by McGinley, to charge the rechargeable batteries of Nakaichi (McGinley; [0017]).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach, among other features, an endoscope with a hub and an imaging rod, having a first length, the imaging rod has a distal end imaging sensor, the hub and the imaging rod are connected at an interface to form a hub assembly, the hub assembly having a center of mass within in the imaging rod at a second length from the interface wherein the second length is grater or equal to 10 percent of the first length.
Nakaichi teaches the above endoscope, except for a distal end imaging sensor and the hub assembly having a center of mass within in the imaging rod at a second length from the interface wherein the second length is grater or equal to 10 percent of the first length.
Okada teaches the above endoscope, except for having a center of mass within the imaging rod, and the center of mass is established within the imaging rod at a second length from the interface, and the second length is greater than or equal to 10 percent of the first length.
In obvious combination, the above prior art teaches the above prior art teaches the above endoscope, except for having a center of mass within in the imaging rod at a second length from the interface wherein the second length is grater or equal to 10 percent of the first length.
Therefore, there is no reason, teaching, or suggestion provided with any prior art of record to modify the above devices to have the above features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2022/0022736; US 2021/0052214; US 2020/0229840; US 2020/0069169; US 2016/0231561; US 2015/0289752; US 2007/0244354; US 2006/0212056; US 2005/0182297
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795